Ellison, J.
This is an action of trespass against the sheriff of Clinton county. The cause was appealed to the circuit court of Clinton county, from a justice of the peace, and was tried by the court without a jury. Upon the trial it was agreed that the facts were as follows :
“ That on the thirtieth day of October, 1884, Porter P. Biggerstaff, being sheriff of said county, had a writ of attachment against Joseph Vaughn, and by virtue of said writ of attachment, together with other property, levied upon and seized the property in controversy; that said attachment was issued in a case of Peter Fisher v. Joseph Vaughn; that, at the expiration of his term of office, which was on the-day of November, 1884, Biggerstaff turned over the property in controversy to the defendant, Michael S. Allgaier, who was his successor in office; that afterwards, on the tenth day of December, 1884, the circuit court, under sections 424 and 425, made an order directing the sheriff to sell the property levied on and held under the writ of attachment, describing the property ; that, under and in pursuance of said order, the defendant sold the property in dispute, on the twenty-ninth of December, 1884; that on said day of sale and when the property was offered for sale, the plaintiffs told defendant that they were the owners of the property in suit, and forbade him to sell the same. It was also agreed that the plaintiff, Maggie Vaughn (who is the wife of her co-plaintiff); was the owner of the property at the time it was levied on and sold; and that at the time it was sold by defendant, it was worth the sum of seventy-five dollars ($75) the amount sued for.”
*528Upon, this state of facts the court found for defendant, and entered up judgment accordingly, and plaintiffs prosecute their writ of error. All hands in the court below seemed to place stress upon the fact that the sheriff sold this property under sections 424 and 425, Revised Statutes. Upon the one side it is said those sections afford him no protection, and on the other, it is insisted they protect him, as he acted under the order of the court, and that he should not be held responsible for mere obedience to a lawful order. In the view we take of the case there need be no reference to those sections. It is admitted the property is that of plaintiff, Maggie; that it is not the property of the defendant in the attachment writ; and that this defendant was-made aware of this before this action was instituted against him. In other words, this defendant, as sheriff, received from his predecessor property levied upon by an attachment writ; that such property was not that of the defendants in this writ, but plaintiffs herein; and that plaintiffs notified him of their ownership and demanded the property of him before the institution of this suit. I consider the notice of ownership and 'the forbidding to sell as tantamount to a demand. Under these circumstances defendant was guilty of a conversion and liable for the value of the goods. However innocently he may have received them from his predecessor, his innocence could not continue afterwards in the face of his knowledge.
The judgment is reversed, and the cause remanded, with directions to enter judgment' for plaintiffs for-seventy-five dollars.
All concur.